Citation Nr: 0728832	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-09 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for retinal detachment with retinal deficit of the left eye, 
as well as lens dislocation and subluxation of the left eye, 
due to VA treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  In October 2003, the veteran 
testified before RO personnel.  

In October 2006, the Board remanded this matter to the RO to 
schedule the veteran for a hearing before a member of the 
Board sitting at the RO.  In July 2007, the veteran's 
representative notified the RO that the veteran would not be 
attending his scheduled hearing and that he did not wish to 
have the hearing rescheduled.  

The Board also notes that in the veteran's original 
application (VA Form 21-526) filed in July 2001, it was noted 
by the veteran that he was claiming blindness in the left eye 
due to surgery and losing vision in his right eye due to an 
error by VA.  In an October 2001 rating decision, the RO 
deferred adjudicating the issue of compensation benefits 
under 38 U.S.C.A. § 1151.  In the decision, the RO informed 
the veteran that his July 2001 application for benefits was 
unclear because the statement noted in the VA Form 21-526 as 
to what the veteran was claiming had been crossed out.  A 
subsequent statement from the veteran only noted contentions 
with respect to his left eye and no additional arguments 
concerning any right eye disability have been made.  
Therefore, if the veteran believes he is entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for any right 
eye disability believed to be due to VA medical or surgical 
treatment, he may file a claim for such with the RO.  




FINDINGS OF FACT

1.  In January 2001, the veteran underwent an extra capsular 
cataract extraction of the left eye with subsequent lens 
implant at the VA Medical Center (VAMC) in Alexandria, 
Louisiana.  

2.  In March 2001, the veteran's left eye was examined 
and he was found to have a dislocated posterior chamber 
(PC) intraocular lens (IOL).  Later that month, at the 
New Orleans VAMC, the veteran underwent a left eye pars 
plana vitrectomy for dislocated intraocular lens 
removal, had a posterior chamber intraocular lens sewn 
into the left eye, and also had injection of 
intraocular steroids into the left eye.  

3.  In July 2001, also at the New Orleans VAMC, the veteran 
underwent additional left eye surgery to include a pars plana 
vitrectomy, drainage of choroidal effusion, retinectomy, 
complex membrane peel, retina reattachment with endolaser, 
and vitreous substitution with silicone oil to keep the 
retina and choroid in place.  

4.  The veteran's current ocular disability of the left eye 
was an event reasonably foreseeable.  

5.  The competent medical evidence does not reflect any 
qualifying additional ocular disability of the left eye as a 
result of medical or surgical treatment at the Alexandria 
VAMC or New Orleans VAMC from January 2001 to July 2001 that 
is the result of carelessness, negligence, lack of proper 
skill, or error in judgment on the part of VA health care 
providers.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for retinal detachment with retinal deficit of the left 
eye, as well as lens dislocation and subluxation of the left 
eye, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.361, 17.32 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claim on appeal has been accomplished.  

In this respect, through a June 2004 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the June 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit any pertinent evidence in possession to support his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As reflected above, the four content-of-notice 
requirements have been met in this case.  

Otherwise, while the complete notice required by the VCAA was 
not provided prior to the RO adjudicating the veteran's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Consequently, the Board does not find that any 
late notice in this case under the VCAA requires remand to 
the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Furthermore, it would appear that the veteran has been 
informed of the provisions regarding the assignment of 
effective dates and disability rating elements. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Notwithstanding that fact, those issues are not currently 
before the Board.  Consequently, a remand for additional 
notification based on the lack of any notice on this question 
is not necessary.  As such, the Board finds that any 
deficiency in providing the required VCAA notice has not 
affected the essential fairness of the adjudication of the 
veteran's claim.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claim on appeal.  Relevant VA treatment records are 
associated with the claims file, and a VA medical opinion 
concerning the veteran's claim has been obtained.  Neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, existing records 
pertinent to the claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 was received by the RO in July 2001.  

With respect to claims filed on or after October 1, 1997 (see 
VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 
provides in pertinent part that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

The Board notes that during the course of the veteran's 
appeal, regulations to implement the current version of 38 
U.S.C.A. § 1151 were promulgated in August 2004.  See 38 
C.F.R. § 3.361 (2007).  The effective date of the change was 
September 2, 2004.  (See 38 C.F.R. § 3.358 (2007) pertaining 
to claims for compensation for disability or death from 
hospitalization, or medical/surgical treatment filed prior to 
October 1, 1997).  When the veteran filed his claim in July 
2001, the regulations governing those claims for compensation 
under 38 U.S.C.A. § 1151 were found only at 38 C.F.R. 
§ 3.358.  A review of 38 C.F.R. § 3.361 reflects that in 
pertinent part, the regulation is a restatement of the 
criteria of 38 U.S.C.A. § 1151.  In this case, the RO has 
provided the veteran with notice of the provisions of 
38 U.S.C.A. § 1151.  

With respect to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c); and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent).  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § § 17.32.  38 C.F.R. § 3.361(d)(2).  

The provisions of 38 C.F.R. § 17.32, Informed Consent, a 
section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient-care furnished under title 38 U.S.C. shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied.  

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate, the nature of the 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives, and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  
Finally, under 38 C.F.R. § 17.32(d), the consent form will be 
witnessed, will be filed in the patient's medical records, 
and will be valid for a period of 30 calendar days.  

The medical evidence reflects that on January 16, 2001, the 
veteran underwent an extra capsular cataract extraction of 
the left eye with subsequent lens implant at the Alexandria 
VAMC.  An ophthalmology treatment record, dated January 29, 
2001, notes the veteran's report that he each day he saw 
improvement.  He reported his left eye to be watery.  The 
intraocular lens in the left eye was noted to be in good 
position.  Visual acuity of the right eye was noted as 20/20 
and the left eye as 20/CF (count fingers) at 2 feet.  A 
treatment note dated February 1, 2001, reflects that the 
veteran's eye drops were discontinued because of a possible 
allergy.  A February 15, 2001, treatment note reflects the 
veteran's report that he believed the lens in his left eye 
had moved up.  

A subsequent examination of the veteran's left eye on March 
9, 2001, revealed a dislocated intraocular lens in the 
vitreous space.  On March 30, 2001, at the New Orleans VAMC, 
the veteran underwent a left eye pars plana vitrectomy for 
dislocated intraocular lens removal, had a posterior chamber 
intraocular lens sewn into the left eye, and also had 
injection of intraocular steroids into the left eye.  On 
March 31, 2001, the veteran was noted to have had a post-
operative intraocular pressure (IOP) spike.  Paracentesis was 
done and the IOP improved.  At discharge on April 1, 2001, 
the IOP was noted to be stable and visual acuity in the left 
eye improved to 2/200 with pinhole (PH).  

Thereafter, an April 27, 2001, treatment note reflects the 
veteran complaint on April 9, 2001, of eye pain and narrowing 
of visual field in the left eye.  On June 18, 2001, the 
veteran underwent a B-scan (i.e., low frequency ultrasound) 
which showed a choroidal detachment in the left eye but no 
retinal detachment.  Subsequently, on July 6, 2001, the 
veteran underwent additional left eye surgery at the New 
Orleans VAMC to include a pars plana vitrectomy, drainage of 
choroidal effusion, retinectomy, complex membrane peel, 
retina reattachment with endolaser, and vitreous substitution 
with silicone oil to keep the retina and choroid in place.  A 
July 23, 2001, ophthalmology clinic note reflects visual 
acuity in the veteran's left eye as being NLP (no light 
perception).  

In this case, the only competent opinion medical evidence of 
record is a report of May 2002 examination conducted by J. P. 
R, M.D.  Dr. R examined the veteran and conducted a thorough 
review of the complete clinical chart and hospital records 
associated with the veteran's left eye treatment.  

In particular, Dr. R noted that using modern surgical 
techniques, cataract surgery in the United States was 95 
percent successful in restoring vision.  However, 
complications could occur even after the most successful of 
cataract surgeries.  Occasionally, posterior chamber 
intraocular lenses dislocated and an intraocular lens 
exchange or repositioning was necessary.  If capsular support 
was uncertain, suturing one of the haptics to the iris or 
sclera was advisable.  There was also a tendency for an 
increased risk of unusual but serious complications with 
scleral sutured posterior chamber intraocular lenses.  These 
serious complications included retinal detachment and 
hemorrhagic choroidal detachment.  

Dr. R noted that the veteran had developed a clinically 
significant senile-type white cataract in his left eye.  He 
indicated that removal of such a dense and hardened cataract 
was more difficult in its advanced stage and usually required 
surgical removal rather than use of the more modern phaco 
emulsification procedure.  Dr. R also noted that the veteran 
had an uneventful cataract extraction of the left eye with 
placement of a posterior chamber intraocular lens on January 
16, 2001, under adequate surgical supervision.  Furthermore, 
development of complications after the original surgery was 
not unusual, and the veteran at all times was under competent 
observation in the VA eye clinics both in Alexandria and in 
New Orleans.  Dr. R. opined that at no time was the veteran's 
present ocular disability of the left eye the proximate, 
direct or indirect result of carelessness, negligence, lack 
of proper skill, error in judgment or similar instance of 
fault on the part of VA, or an event not reasonably 
foreseeable.  

As noted above, under the regulations applicable to the 
veteran's claim, merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  Furthermore, neither the veteran nor his 
representative has otherwise alluded to or identified 
competent medical evidence that would support the veteran's 
claim or otherwise contradict the medical opinion of Dr. R.  
As such, in light of Dr. R's opinion and the lack of any 
other medical opinion evidence, the Board finds that the 
weight of the competent medical evidence is against the 
veteran's claim.  

The Board also notes that the medical evidence reflects that 
the veteran consented to his surgeries in January 2001, March 
2001, and July 2001, and there is no indication the veteran's 
consent was not "informed" consent in accordance with 
38 C.F.R. § 17.32.  The Board finds that the veteran was on 
notice of the risks, alternatives, and benefits associated 
with his left eye surgeries.  Furthermore, a determination of 
whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is to be 
based on what a reasonable health care provider would have 
foreseen.  The event must be one that a reasonable health 
care provider would not have considered to be an ordinary 
risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In 
this case, the veteran's ocular disability of the left eye 
was an event that was reasonably foreseeable due to left eye 
surgery, as noted by Dr. R.  

While the Board does not doubt the sincerity of the veteran's 
beliefs regarding his claim on appeal, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, the veteran's 
assertions, alone, while considered by the Board, cannot 
provide a basis for a grant of compensation under the 
provisions of 38 U.S.C.A. § 1151.  

Thus, under these circumstances, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence weighs against the claim, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to compensation under the provisions 38 U.S.C.A. 
§ 1151 for retinal detachment with retinal deficit of the 
left eye, as well as lens dislocation and subluxation of the 
left eye is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


